DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Firey on 8/24/2022.
The application has been amended as follows: 
In claim 1,
		Between lines 9-10, insert  --  wherein the memory cell region further comprises a 	second insulating layer covering the channel structures, and channel contact plugs disposed to 	be connected to the channel structures through at least a portion of the second insulating layer, 	wherein the channel contact plugs comprise an upper metal silicide layer disposed to contact 	the channel structures, an upper metal nitride layer on the upper metal silicide layer to contact 	the upper metal silicide layer, and an upper conductive layer on the upper metal nitride layer, --
Cancel claim 9
In claim 10,
		Line 1, change “9” to – 1 –
In claim 11,
		Line 1, change “9” to – 1 --  
In claim 16,
		Between lines 10 and 11, insert  --  wherein the memory cell region further comprises 	gate electrodes on the second substrate, spaced apart from each other, and stacked in a vertical 	direction, channel structures passing through the gate electrodes and extending perpendicularly 	to an upper surface of the second substrate, the second insulating layer covering the channel 	structures, channel contact plugs disposed to be connected to the channel structures through at 	least a portion of the second insulating layer, wherein the channel contact plugs comprise an 	upper metal silicide layer disposed to contact the channel structures, an upper metal nitride 	layer on the upper metal silicide layer to contact the upper metal silicide layer, and an upper 	conductive layer on the upper metal nitride layer,
Cancel claim 18 
Cancel claims 23-24

Allowable Subject Matter
Claims 1-2, 4-6, 8, 10-12, 14-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 1 wherein the memory cell region further comprises a second insulating layer covering the channel structures, and channel contact plugs disposed to be connected to the channel structures through at least a portion of the second insulating layer, wherein the channel contact plugs comprise an upper metal silicide layer disposed to contact the channel structures, an upper metal nitride layer on the upper metal silicide layer to contact the upper metal silicide layer, and an upper conductive layer on the upper metal nitride layer.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 16 wherein the memory cell region further comprises gate electrodes on the second substrate, spaced apart from each other, and stacked in a vertical direction, channel structures passing through the gate electrodes and extending perpendicularly to an upper surface of the second substrate, the second insulating layer covering the channel structures, channel contact plugs disposed to be connected to the channel structures through at least a portion of the second insulating layer, wherein the channel contact plugs comprise an upper metal silicide layer disposed to contact the channel structures, an upper metal nitride layer on the upper metal silicide layer to contact the upper metal silicide layer, and an upper conductive layer on the upper metal nitride layer,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819